Citation Nr: 0731359	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO. 06-04 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, 
including the issue of whether service connection may be 
granted as secondarily caused by a service-connected right 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel
INTRODUCTION

The veteran had active service from February 1943 until 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut. 


FINDINGS OF FACT

1. An unappealed July 1975 rating decision denied service 
connection for a back disorder, including as secondary to the 
veteran's service-connected right shoulder disability. The 
veteran did not file a notice of disagreement.

2. The evidence associated with the claims file subsequent to 
the July 1975 rating decision reflects evidence, when 
presumed credible and without regard to the evidence of 
record at the time of the July 1975 rating decision, of an 
in-service incident that caused his claimed back disorder, 
and is of such significance that it must be considered in 
order to fairly decide the merits of the claim. 
 
3. The veteran's back disorder is not causally or 
etiologically related to service or to his service-connected 
right shoulder disability.


CONCLUSIONS OF LAW

1. The July 1975 rating decision denying entitlement to 
service connection for a back disorder, to include as 
secondary to the veteran's service-connected right shoulder 
disability, is final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

2. Evidence received since the final July 1975 rating 
decision, wherein the RO denied the veteran's claim, is new 
and material, and the veteran's claim for that benefit is 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3. The criteria for the establishment of service connection 
for a back disorder or as secondary to the service-connected 
right shoulder disability have not been approximated. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks to reopen a claim of service connection for 
a back disorder, to include as secondary to a service-
connected right shoulder disability. The veteran's original 
claim for a back disorder was denied in a July 1973 rating 
decision, which found the veteran's back disorder to not 
warrant service connection. A December 1973 rating decision 
determined that the veteran's back disorder did not warrant 
service connection on a secondary basis. The veteran's back 
disorder claim was evaluated again in July 1975 and found to 
not warrant service connection. The veteran did not appeal 
the decision. Therefore, the July 1975 decision represents a 
final decision. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).


When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. VA may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

In his current attempt to reopen the claim, the veteran has 
proffered new evidence of continuing medical treatment for 
the back disorder. Although the RO found that the newly-
submitted medical evidence sufficed to reopen the claim, the 
RO afforded the veteran more consideration than was warranted 
by the record. 

Of record in July 1975 were the veteran's service medical 
records, which are devoid of any mention of back injuries, 
complaints, symptoms or diagnoses. The initial mention of any 
back symptomatology is dated in May 1973, when the veteran 
fell from a ladder in his barn - recorded by medical care 
providers as a fall of both 13 and 30 feet. Records of 
continuing care for fractures of the 7th, 8th, 9th, and 10th 
right ribs, a compression fracture of the first lumbar 
vertebra, a fracture of transverse process L5 on the right 
side and other non-back disorders were obtained. 

The evidence associated with the claims file subsequent to 
the July 1975 rating decision includes statements from the 
veteran, VA and private medical records. 

The Board finds that the additional medical records are new, 
in that they were not of record at the time of the July 1975 
rating decision. However, the Board also finds the records to 
not be material because none of the records provide competent 
medical evidence that tends to demonstrate that the veteran's 
residuals of a fracture of the 1st lumbar vertebrae to be 
either related to service or to have been either caused by or 
aggravated by his service-connected right shoulder 
disability. "Competent medical evidence" is evidence that 
is provided by a person qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). 

None of this evidence tends to demonstrate that the veteran's 
residuals of a fracture of the 1st lumbar vertebrae were 
proximately caused by his service-connected shoulder 
disability or any incident in service, and not the result of 
the veteran's falling from a ladder in 1973. This evidence 
documents the veteran's multiple post-service medical 
treatments, including his fracture of the 1st lumbar 
vertebrae. 

While some of the new medical records reflect a back 
disorder, none of those records relates the back disorder to 
any incident in service or as the proximate result of the 
veteran's service-connected right shoulder disability, and 
they are therefore not material. Morton v. Principi, 3 Vet. 
App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992). (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service). 

However, the veteran has also submitted a new theory of 
entitlement, namely that his claimed back disorder is 
partially due to a plane crash during service. The veteran's 
statement is presumed credible for the limited purpose of 
ascertaining whether new and material evidence as been 
obtained. Justus v. Principi, 3 Vet. App. 510 (1992). The 
veteran's report is new in that it had not been of the record 
previously. The theory is also material, since it relates to 
the unestablished fact of whether the veteran's back disorder 
is due to service, which is an unestablished fact necessary 
to substantiate a claim for service connection. 

Accordingly, the Board finds that the claim for service 
connection for a back disorder is reopened.

Duty to Notify and Assist

Having reopened the claim for benefits, the Board is required 
to address the duty to notify and duty to assist imposed by 
38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. The notification obligation in this case was 
accomplished by way of a letter to the veteran dated in 
October 2004. A March 2006 letter also provided notice of an 
effective date for the award of benefits that will be 
assigned if the benefit sought is granted, as required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant of what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection found insufficient in the previous denial. 
In an October 2004 letter, the RO advised the veteran that 
the claim for service connection for a back disorder was 
previously denied and had become final. The RO defined the 
requirements for new and material evidence and explained that 
the veteran must show that he currently has his claimed 
disorder, his service-connected disability, and that the 
service-connected disability either caused or aggravated his 
claimed disorder. The RO indicated that the evidence 
submitted must relate to these facts in order to establish 
his claim. This notification letter satisfies the 
requirements of Kent.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have not made the RO or the 
Board aware of any supporting information not in the record 
of evidence that needs to be obtained in order to fairly 
decide this appeal. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


Merits of the Claim
 
The veteran seeks service connection for a back disorder, due 
to an in-service airplane crash and/or as secondary to his 
service-connected shoulder disability. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim as to both 
theories of entitlement (i.e., direct and secondary) and the 
appeal will be denied.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. That an injury or event occurred 
in service alone is not enough. There must be chronic 
disability resulting from that injury or event. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

A secondary service connection can be granted when a 
disability is the proximate result of or due to a service-
connected disease or injury. 38 C.F.R. § 3.310(a). See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993). Additionally, the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc). Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either caused by or aggravated by a service connected 
disability. Id.

The record indicates that the veteran currently has a back 
disorder. The remaining questions are if there is evidence of 
an in-service disease or injury, if there is evidence of a 
nexus or relationship between the current disability and an 
in-service disease or injury, and if there is evidence that 
the current disability was proximately caused by the service-
connected right shoulder disability.

The veteran's service medical records do not indicate any 
evidence of treatment for a back injury, including as 
described by the veteran as the result of his involvement in 
an airplane crash. The service medical records do not 
indicate that the veteran was treated for any injuries in 
relation to an airplane crash. Additionally, in the veteran's 
December 1945 medical report prior to discharge, to the 
extent that such notations may show an in-service incident, 
no back disorders or symptoms were noted by the examiner. 

If a veteran engaged in combat with the enemy in active 
service, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease. The fact that there is no official record 
of such incurrence or aggravation in such service is of no 
consequence, so long as the evidence is consistent with the 
circumstances, conditions, or hardships of such service. 
Every reasonable doubt shall be resolved in favor of the 
veteran. 38 U.S.C.A. § 1154(b). The phrase "engaged in combat 
with the enemy" requires that the veteran have personally 
taken part in a fight or encounter with a military foe or 
hostile unit of instrumentality. The phrase does not apply to 
veterans who merely served in a general "combat area" or 
"combat zone," but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999). 

The veteran did not serve in combat, in a combat theater of 
operations, nor was he exposed to combat. The presumptive 
provisions under 38 U.S.C.A § 1154(b) are therefore not 
applicable.  

As noted above, VA and non-VA medical records indicate no 
back symptoms, complaints, or diagnoses until 1973, only 
after the veteran fell between 13 and 30 feet from a ladder. 
None of those records provide a medical nexus between the 
back disorder and any incident in service or as the result of 
the veteran's service-connected right shoulder disability. 
The records generally indicate that the veteran injured his 
back as a result of various accidents after service. 

The only other evidence provided as to the veteran's claim is 
his belief that his back disorder developed due to an in-
service injury or as a result of his service-connected right 
shoulder disability. Although the veteran can provide 
testimony as to his own experiences and observations, the 
factual question of if the veteran's back disorder can be 
attributed to his in-service experiences and injuries is a 
medical question, requiring a medical expert. 

The veteran is not competent to render such an opinion. 
Espiritu v. Derwinski, 2 Vet. App.  492, 495 (1992). 
38 C.F.R. § 3.159. The veteran does not have the requisite 
special medical knowledge necessary for such opinion 
evidence. 

The record contains no evidence of injuries related to an in-
service airplane crash or of a back disorder during the 
service or in the years following service, until he fell off 
a ladder decades after his discharge. The lack of evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). The record fails to document evidence 
indicating that service connection is warranted based on an 
in-service injury, including as due to an in-service plane 
crash.

The Board also examined whether service connection for a back 
disorder was warranted as secondary to the service-connected 
right shoulder disability. No evidence of record provides 
competent medical evidence finding the etiology of the 
veteran's back disorder to be proximately due to his shoulder 
disability. Thus, service connection on a secondary basis is 
also not warranted.

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. As the evidence of record is against the claim, the 
benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet. App.  49, 58 (1991). The veteran's claim 
for service connection for a back disorder, to include as 
secondary to the service-connected right shoulder disability, 
is denied. 


ORDER

New and material evidence has been submitted; the claim for 
service connection for a back disorder, to include as 
secondary to the service-connected right shoulder disability, 
is reopened, and to this extent only the appeal is allowed.

Service connection for a back disorder, to include as 
secondary to the service-connected right shoulder disability, 
is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


